Citation Nr: 1018085	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  04-19 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a heart condition, also 
claimed secondary to post-traumatic stress disorder.


WITNESS AT HEARING ON APPEAL

The Veteran 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

C. Fetty, Counsel
INTRODUCTION

The Veteran performed active military service from May 1966 
to May 1969.

This appeal arises to the Board of Veterans' Appeals (Board) 
from a September 2004-issued rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, that in pertinent part denied service 
connection for bigeminy arrhythmia.

The Board remanded the case in November 2007 and again in 
September 2009.

The appeal is REMANDED to the RO.  VA will notify the Veteran 
if further action is required.


REMAND

In September 2005, the Veteran testified before a veterans 
law judge who is no longer employed by VA.  In March 2010, 
the Veteran requested that a hearing at the RO before a 
veterans law judge be rescheduled.  

The RO should therefore schedule the 
Veteran for a "Travel Board" hearing 
following the usual procedures under 
38 U.S.C.A. § 7107 (West 2002) and 
38 C.F.R. § 20.704 (2009).

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


